Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-7,9-12,18,19 is/are rejected under 35 U.S.C. 102a as being anticipated by Okuyama et al (US 20100165450).
Regarding Claim 1,
Okuyama et al discloses (Fig. 1 to Fig. 4) A transparent panel comprising: a first substrate (31); a second substrate (37) opposite to the first substrate; and a plurality of pixel regions (34a,34b) between the first substrate and the second substrate, wherein: each of the pixel regions includes a first region (34a) and a second region (34b), a scattering degree of the first region being greater than a scattering degree of the second region (ABSTRACT), and an area ratio of the first region to the second region in a pixel region increases as a distance between the pixel region and at least one side of the transparent panel increases (as shown in Fig. 1b).
Regarding Claim 2,

Regarding Claim 3,
Okuyama et al discloses (Fig. 1 to 4) wherein area ratios in pixel regions (34) having same distances from the at least one side of the transparent panel are the same.
Regarding Claim 4,
Okuyama et al discloses (Fig. 1 to 4) an area of the first region (34a) in one of the pixel regions that is farthest from the at least one side of the transparent panel (the side with 20 on it) is a first area, an area of the first region in another one of the pixel regions that is closest to the at least one side of the transparent panel (opposite side where 20 is located) is a second area, and a ratio of the first area to the second area is greater than approximately 1, and smaller than or equal to approximately 5. 
Regarding Claim 5,
Okuyama et al discloses (Fig. 1 to 4) wherein a pattern of the second region (34b) is adjacent to a pattern of the first region (34a) in at least one of the pixel regions.
Regarding Claim 6,
Okuyama et al discloses (Fig. 1 to 4) wherein the first region (34a) includes a continuous pattern or a plurality of discrete patterns in the at least one of the pixel regions.
Regarding Claim 7,
Okuyama et al discloses (Fig. 1 to 4) a liquid crystal mixture layer (34) between the first substrate (31) and the second substrate (37), the liquid crystal mixture layer including first 
Regarding Claim 9,
Okuyama et al discloses (Fig. 1 to 4) an electrode layer (36,32) arranged over one side of the first substrate or over one side of the second substrate, wherein the electrode layer includes a plurality of electrode patterns in one or more first regions.
Regarding Claim 10,
Okuyama et al discloses (Fig. 1 to 4) an electrode layer (36,32) arranged over one side of the first substrate or over one side of the second substrate, wherein the electrode layer includes a plurality of electrode patterns, the plurality of electrode patterns being in one or more first regions.
Regarding Claim 11,
Okuyama et al discloses (Fig. 1 to 4) the transparent panel; and at least one side-lit light source (20) located over the at least one side of the transparent panel.
Regarding Claim 12,
Okuyama et al discloses (Fig. 1 to 4) wherein the area ratio of the first region to the second region in the pixel region gradually increases along a direction from the at least one side of the transparent panel to an opposing side of the transparent panel (as shown in Fig. 1b)
Regarding Claim 18,
Okuyama et al discloses (Fig. 1 to 4) comprising: forming a liquid crystal mixture layer between the first substrate and the second substrate, the liquid crystal mixture including a liquid crystal molecule and a polymerizable monomer; and irradiating the liquid crystal mixture layer with ultraviolet light, such that a polymerization degree of the liquid crystal mixture layer in the first region is greater than a polymerization degree of the liquid crystal mixture layer in the second region [0011-0014].
Regarding Claim 19,
Okuyama et al discloses (Fig. 1 to 4) wherein irradiating the liquid crystal mixture layer with ultraviolet light includes: irradiating the liquid crystal mixture layer with ultraviolet light using a mask plate including portions for shielding the second regions [0011-0014].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al (US 20100165450) in view of Rho et al (US 20100091219)
Regarding Claim 8,
Okuyama et al discloses everything as disclosed above.

	Rho et al discloses using an ultraviolet blocking layer [0060].
	It would have been obvious to one of ordinary skill in the art to modify Okuyama et al to include Rho et al’s ultraviolet blocking layer motivated by the desire to reduce the degradation of the liquid crystal display cell, thereby improving cross talk [0060].

Claim 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al (US 20100165450) in view of Zakoji (US 20090244694)
Regarding Claim 13,
Okuyama et al discloses (Fig. 1 to 4) Okuyama et al discloses (Fig. 1 to 4) wherein the side-lit light source (20) is a first side-lit light source and the one side is a first side of the transparent panel, the area light source (20).
	Okuyama et al does not disclose a second side-lit light source arranged over a second side of the transparent panel that is opposite to the first side of the transparent panel, wherein the area ratio of the first region to the second region in the pixel region gradually increases along directions from the first side and the second side to a central axis of the transparent panel.
	Zakoji et al discloses (Fig. 7) a second side-lit light source (34) arranged over a second side of the transparent panel that is opposite to the first side (32) of the transparent panel, wherein the area ratio of the first region to the second region in the pixel region gradually increases along directions from the first side and the second side to a central axis of the transparent panel.

Regarding Claim 14,
In addition to Okuyama et al and Zakoji et al, Zakoji et al discloses (Fig. 7) a third side-lit light source (31) arranged over a third side of the transparent panel that is nonparallel to the first side and the second side; and a fourth side-lit light source (33) arranged over a fourth side of the transparent panel that is opposite to the third side of the transparent panel, wherein the area ratio of the first region to the second region in the pixel region gradually increases along directions from the first side, the second side, the third side, and the fourth side to a central point of the panel.
	It would have been obvious to one of ordinary skill in the art to modify Okuyama et al to include Zakoji et al’s the second side light source motivated by the desire to provide color to the display.
Regarding Claim 15,
In addition to Okuyama et al and Zakoji et al, Zakoji et al discloses (Fig. 7) each of the at least one side-lit light source includes a red light sub-source, a green light sub-source, and a blue light sub-source; and the red light sub-source, the green light sub-source, and the blue light sub-source emit red light, green light, and blue light sequentially to form color light by superimposing the red light, the green light, and the blue light. [0086]
Regarding Claim 16,

Regarding Claim 17,
In addition to Okuyama et al and Zakoji et al, Zakoji et al discloses (Fig. 7) the color filter film is a color filter film of a quantum dot type or an organic light- emitting material type.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday and Tuesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/LUCY P CHIEN/Primary Examiner, Art Unit 2871